Citation Nr: 0804219	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to August 13, 
2003, for the assignment of a 100 percent disability rating 
for chronic brain syndrome associated with brain trauma, 
post-traumatic stress disorder (PTSD) symptoms, and 
depression.

2.  Entitlement to an effective date prior to August 13, 
2003, for the grant of service connection for hepatitis C. 

3.  Entitlement to an initial disability rating in excess of 
20 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's claim for an increased disability rating 
for his service-connected chronic brain injury was contained 
in a written statement received by VA on August 13, 2003.  
There is no evidence of a prior informal claim.  

2.  The evidence of record shows that the earliest date that 
entitlement to an increased disability rating of 100 percent 
for service-connected chronic brain injury arose was August 
13, 2003. 

3.  The veteran's claim for service connection for hepatitis 
C was received at the RO on August 13, 2003; that is the 
earliest possible date for the grant of service connection 
for hepatitis C.

4.  For the entire period of the claim, the veteran's 
hepatitis C has been manifested by daily fatigue and 
occasional nausea; the evidence of record does not 
demonstrate weight loss or hepatomegaly or incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.





CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 13, 
2003 for a 100 percent disability rating for chronic brain 
injury associated with brain trauma, PTSD symptoms, and 
depression have not been met. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.400, 4.1-4.14, 4.130, Diagnostic Code 9304 (2007).

2.  The criteria for an effective date prior to August 13, 
2003 for the grant of service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.400 (2007).

3. The criteria for an initial disability rating in excess of 
20 percent for hepatitis C have not been met for the entire 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.114, Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in October 2003 that addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, what evidence the veteran should 
provide, informed the veteran that it was his responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claims, and asked the veteran to 
notify the VA of any additional evidence that may be helpful 
to his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006.  Although this letter did not pre-date the 
initial adjudication of these claims, from a review of the 
record it is clear that the veteran understood what was 
necessary to establish a higher evaluation and an earlier 
effective date, and it is significant that this notice was 
provided almost two years ago (i.e. giving the veteran plenty 
of time to submit additional evidence, etc.).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and private treatment records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in November 2003 
and December 2003.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Earlier Effective Date for the 100 Percent Evaluation for the 
Service Connected Chronic Brain Injury

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
veteran's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The applicable effective date statute and regulations provide 
that the proper effective date for increased rating claims is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In this case, the veteran's claim for an increased rating for 
service-connected chronic brain injury was received on August 
13, 2003.  In the March 2004 rating decision on appeal, VA 
granted an increased rating of 100 percent for the veteran's 
service-connected chronic brain injury under Diagnostic Code 
9304.  The March 2004 rating decision on appeal assigned an 
effective date of August 13, 2003 for the grant of increased 
rating based on private treatment records dated from July 
2002 to December 2003 that showed the veteran was 
hospitalized for erratic and unpredictable behavior in August 
2003, and on a December 2003 VA examination that noted 
complaints of hallucinations, severe anxiety, racing 
thoughts, poor concentration, fear of losing control, 
irritability, restlessness, hopelessness, worthlessness, 
disturbed dreams, and excessive worry.  The March 2004 rating 
decision found that August 13, 2003 was the earliest date of 
which it was factually ascertainable that the veteran's 
chronic brain injury had increased in severity to warrant an 
increased rating of 100 percent.

The veteran contends that an earlier effective date than 
August 13, 2003 is warranted for the grant of an increased 
rating of 100 percent for service-connected chronic brain 
injury.  

After a review of the evidence of record, the Board finds 
that the evidence of record provides no basis for an earlier 
effective date than August 13, 2003 for an increased rating 
of 100 percent.  The evidence of record shows that the 
earliest date that it is factually ascertainable that an 
increased disability rating of 100 percent for service- 
connected chronic brain injury arose was August 13, 2003.  

The first evidence that pertains to the level of disability 
of the veteran's service-connected chronic brain injury since 
1978 consists of private treatment records dated from July 
2002 to December 2003.  In January 2003, the veteran 
complained that his depression had been giving him "some 
trouble."  However, in February 2003, the veteran stated 
that his depression was doing much better.  In April 2003, 
the veteran's wife reported to the veteran's physician that 
the veteran had become very depressed, argumentative, and 
short-tempered.  In May 2003, the veteran reported that his 
depression was much improved after a change in medication.  
In early August 2003, the veteran reported that he felt 
better than he had in over one year.  On August 15, 2003, the 
veteran was hospitalized for erratic and unpredictable 
behavior, including leaving his family for days at a time 
with no notice of his whereabouts.

Although the veteran intermittently complained of depression 
prior to August 13, 2003, the private treatment records do 
not contain clinical findings of the severity of the 
veteran's depression.  The August 15, 2003 hospitalization 
record provides the first evidence that tends to show the 
severity of the veteran's service-connected chronic brain 
injury.  The veteran's claim for an increased rating for his 
service-connected chronic brain injury was received prior to 
this hospitalization.  Therefore, the effective date for the 
increased rating of 100 percent for the veteran's service-
connected chronic brain injury is the date of receipt of the 
claim, August 13, 2003.  

For these reasons, the Board finds that the criteria for an 
effective date earlier than August 13, 2003 for the grant of 
an increased disability rating of 100 percent for service-
connected chronic brain injury have not been met.  38 
U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


Earlier Effective Date for Service Connection for Hepatitis C

As noted, unless otherwise specified, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase is to be fixed in accordance with the facts 
found, but will not be earlier than the date of receipt of 
the veteran's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The record reflects that the veteran's original claim for 
service connection for hepatitis C was received at the RO on 
August 13, 2003.  Because August 13, 2003, the date of 
receipt of the veteran's claim for service connection for 
hepatitis C, is the earliest date provided by the effective 
date statute and regulations to which a grant of service 
connection can be made effective, an effective date for 
service connection for hepatitis C earlier than August 13, 
2003 is not legally possible.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




Higher Initial Rating for Hepatitis C

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.   

The veteran essentially contends he is entitled to an 
increased rating for his hepatitis C because the current 
rating assigned does not accurately reflect the severity of 
his disability.  A rating decision of March 2004 granted 
service connection for hepatitis C and assigned a 20 percent 
disability rating under Diagnostic Code 7354.   

Diagnostic Code 7354 provides ratings for signs and symptoms 
due to hepatitis C infection (non-A and non-B hepatitis).  
All ratings require serologic evidence of hepatitis C 
infection.  Hepatitis C with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.  Hepatitis C with 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period, is rated 40 percent 
disabling.  

Note (1) to Diagnostic Code 7354 provides that sequelae, such 
as cirrhosis or malignancy of the liver, is to be rated under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for a rating under Diagnostic Code 
7354 and under a diagnostic code for sequelae. (See 38 C.F.R. 
§ 4.14).  Note (2) provides that, for purposes of rating 
conditions under Diagnostic Code 7354, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114.

Private treatment records reveal that the veteran was 
diagnosed with hepatitis C in August 2002.  At that time, the 
veteran complained of headaches and lethargy.  The veteran 
began weekly interferon treatment.  Subsequent treatment 
records show that the veteran repeatedly denied fever, 
nausea, weight loss, and abdominal pain.  A July 2003 
treatment record shows that the veteran complained of severe 
fatigue and nosebleeds.  In December 2003, the veteran 
reported feeling very weak and tired; however, the veteran 
denied nausea, vomiting, fevers, and chills.

The veteran underwent a VA examination in November 2003.  The 
veteran denied any vomiting, abdominal pain, and fever.  The 
veteran reported experiencing severe fatigue and occasional 
nausea.  The examiner noted that the veteran did not report 
significant weight loss and that there was no evidence of 
anorexia, arthralgia, or upper quadrant pain.  The examiner 
noted that the liver size by percussion and palpation was 
within normal limits.

In light of the foregoing evidence, the Board finds that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 20 percent for hepatitis C.  
Although the veteran experiences daily fatigue and occasional 
nausea and requires continuous medication, the weight of the 
evidence does not demonstrate weight loss, hepatomegaly, or 
incapacitating episodes associated with fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain, having a total duration of at least four weeks 
during the past year.  As such, the veteran meets the 
criteria for a 20 percent rating under Diagnostic Code 7354.  
In the absence of evidence of weight loss or hepatomegaly, or 
incapacitating episodes of at least four weeks during the 
past year, there is simply no basis for a higher rating at 
this time.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for increased rating.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 20 percent for hepatitis C is, therefore, 
denied.  


ORDER

An effective date earlier than August 13, 2003 for the grant 
of an increased disability rating of 100 percent for service-
connected chronic brain injury associated with brain trauma, 
PTSD symptoms, and depression is denied. 

An effective date earlier than August 13, 2003 for the grant 
of service connection for hepatitis C is denied.

An initial disability rating in excess of 20 percent for 
service-connected hepatitis C is denied for the entire period 
of the claim.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


